 



Exhibit 10.3
STOCK PURCHASE AGREEMENT
          This Stock Purchase Agreement (“Agreement”) is made as of December 29,
2006, by Aduddell Industries, Inc., an Oklahoma corporation (“Buyer”), and Greg
Hayden, an individual resident in New York (“Seller”).
RECITALS
          Seller desires to sell, and Buyer desires to purchase, all of the
issued and outstanding shares (the “Shares”) of capital stock of Hayden Building
Maintenance Corp.. (“Hayden”), and Hudson Valley Roofing and Sheet Metal, Inc.
(“Hudson”), both New York corporations (collectively the “Company”), for the
consideration and on the terms set forth in this Agreement.
AGREEMENT
          The parties, intending to be legally bound, agree as follows:
          1. Definitions. For purposes of this Agreement, the following terms
have the meanings specified or referred to in this Section 1:
          “Acquired Companies”—Hayden, Hudson and their respective Subsidiaries,
collectively.
          “Adjustments”—as set forth in Section 2.5.
          “Applicable Contract”—any Contract (a) under which any Acquired
Company has or may acquire any rights, (b) under which any Acquired Company has
or may become subject to any obligation or liability, or (c) by which any
Acquired Company or any of the assets owned or used by it is or may become
bound.
          “Balance Sheet”—the consolidated balance sheet of the Acquired
Companies prepared in accordance with generally accepted account principles
(“GAAP”), including the notes thereto as at September 30, 2006 (reviewed by
certified public accountants).
          “Best Efforts”—the efforts that a prudent Person desirous of achieving
a result would use in similar circumstances to ensure that such result is
achieved as expeditiously as possible.
          “Breach”—a “Breach” of a representation, warranty, covenant,
obligation, or other provision of this Agreement or any instrument delivered
pursuant to this Agreement will be deemed to have occurred if there is or has
been (a) any inaccuracy in or breach of, or any failure to perform or comply
with, such representation, warranty, covenant, obligation, or other provision,
or (b) any claim (by any Person) or other occurrence or circumstance that is or
was inconsistent with such representation, warranty, covenant, obligation, or
other provision, and the term “Breach” means any such inaccuracy, breach,
failure, claim, occurrence, or circumstance.
          “Buyer”—as defined in the first paragraph of this Agreement.

 



--------------------------------------------------------------------------------



 



          “Closing”—as defined in Section 2.3.
          “Closing Date”—the date and time as of which the Closing actually
takes place.
          “Company”—as defined in the Recitals of this Agreement.
          “Consent”—any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
          “Contemplated Transactions”—all of the transactions contemplated by
this Agreement, including:
          (a) the sale of the Shares by Seller to Buyer;
          (b) the execution, delivery, and performance of the Employment
Agreements, the Seller’s Release, and the Escrow Agreement;
          (c) the performance by Buyer and Seller of their respective covenants
and obligations under this Agreement; and
          (d) Buyer’s acquisition and ownership of the Shares and exercise of
control over the Acquired Companies.
          “Contract”—any agreement, contract, obligation, promise, or
undertaking (whether written or oral and whether express or implied) that is
legally binding.
          “Damages”—as defined in Section 10.2.
          “Disclosure Letter”—the disclosure letter delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement.
          “Employment Agreement”—as defined in Section 2.4(a)(iii).
          “Encumbrance”—any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
          “Environment”—soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
          “Environmental, Health, and Safety Liabilities”—any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:

2



--------------------------------------------------------------------------------



 



          (a) any environmental, health, or safety matters or conditions
(including on-site or off-site contamination, occupational safety and health,
and regulation of chemical substances or products);
          (b) fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, claims, demands and response,
investigative, remedial, or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;
          (c) financial responsibility under Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions (“Cleanup”) required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or
          (d) any other compliance, corrective, investigative, or remedial
measures required under Environmental Law or Occupational Safety and Health Law.
          The terms “removal,” “remedial,” and “response action,” include the
types of activities covered by the United States Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
(“CERCLA”).
          “Environmental Law”—any Legal Requirement that requires or relates to:
          (a) advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
          (b) preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;
          (c) reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
          (d) assuring that products are designed, formulated, packaged, and
used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;
          (e) protecting resources, species, or ecological amenities;
          (f) reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;
          (g) cleaning up pollutants that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention; or

3



--------------------------------------------------------------------------------



 



          (h) making responsible parties pay private parties, or groups of them,
for damages done to their health or the Environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.
          “ERISA”—the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.
          “Escrow Agreement”—as defined in Section 2.4.
          “Facilities”—any real property, leaseholds, or other interests
currently or formerly owned or operated by any Acquired Company and any
buildings, plants, structures, or equipment (including motor vehicles, tank
cars, and rolling stock) currently or formerly owned or operated by any Acquired
Company.
          “GAAP”—generally accepted United States accounting principles, applied
on a basis consistent with the basis on which the Balance Sheet and the other
financial statements referred to in Section 3.4(b) were prepared.
          “Governmental Authorization”—any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
          “Governmental Body”—any:
          (a) nation, state, county, city, town, village, district, or other
jurisdiction of any nature;
          (b) federal, state, local, municipal, foreign, or other government;
          (c) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);
          (d) multi-national organization or body; or
          (e) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.
          “Hazardous Activity”—the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment, or use (including any
withdrawal or other use of groundwater) of Hazardous Materials in, on, under,
about, or from the Facilities or any part thereof into the Environment, and any
other act, business, operation, or thing that increases the danger, or risk of
danger, or poses an unreasonable risk of harm to persons or property on or off
the Facilities, or that may affect the value of the Facilities or the Acquired
Companies.
          “Hazardous Materials”—any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any

4



--------------------------------------------------------------------------------



 



admixture or solution thereof, and specifically including petroleum and all
derivatives thereof or synthetic substitutes therefor and asbestos or
asbestos-containing materials.
          “HSR Act”—the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or
any successor law, and regulations and rules issued pursuant to that Act or any
successor law.
          “Intellectual Property Assets” —as defined in Section 3.22.
          “Interim Balance Sheet”—an unaudited consolidated balance sheet of the
Acquired Companies as at November 30, 2006.
          “IRC”—the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.
          “IRS”—the United States Internal Revenue Service or any successor
agency, and, to the extent relevant, the United States Department of the
Treasury.
          “Knowledge”—an individual will be deemed to have “Knowledge” of a
particular fact or other matter if:
          (a) such individual is actually aware of such fact or other matter; or
          (b) a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter.
          A Person (other than an individual) will be deemed to have “Knowledge”
of a particular fact or other matter if any individual who is serving, or who
has at any time served, as a director, officer, partner, executor, or trustee of
such Person (or in any similar capacity) has, or at any time had, Knowledge of
such fact or other matter.
          “Legal Requirement”—any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
          “Occupational Safety and Health Law”—any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.
          “Order”—any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.
          “Ordinary Course of Business”—an action taken by a Person will be
deemed to

5



--------------------------------------------------------------------------------



 



have been taken in the “Ordinary Course of Business” only if:
          (a) such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person;
          (b) such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority); and
          (c) such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the board of directors (or by
any Person or group of Persons exercising similar authority), in the ordinary
course of the normal day-to-day operations of other Persons that are in the same
line of business as such Person.
          “Organizational Documents”—(a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of a Person; and (e) any amendment
to any of the foregoing.
          “Person”—any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
          “Plan”—as defined in Section 3.13.
          “Proceeding”—any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
          “Related Person”—with respect to a particular individual:
          (a) each other member of such individual’s Family;
          (b) any Person that is directly or indirectly controlled by such
individual or one or more members of such individual’s Family;
          (c) any Person in which such individual or members of such
individual’s Family hold (individually or in the aggregate) a Material Interest;
and
          (d) any Person with respect to which such individual or one or more
members of such individual’s Family serves as a director, officer, partner,
executor, or trustee (or in a similar capacity).
          With respect to a specified Person other than an individual:
          (a) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person;

6



--------------------------------------------------------------------------------



 



          (b) any Person that holds a Material Interest in such specified
Person;
          (c) each Person that serves as a director, officer, partner, executor,
or trustee of such specified Person (or in a similar capacity);
          (d) any Person in which such specified Person holds a Material
Interest;
          (e) any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and
          (f) any Related Person of any individual described in clause (b) or
(c).
          For purposes of this definition, (a) the “Family” of an individual
includes (i) the individual, (ii) the individual’s spouse, (iii) any other
natural person who is related to the individual or the individual’s spouse
within the second degree, and (iv) any other natural person who resides with
such individual, and (b) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of voting securities or other voting interests representing at least 5% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 10% of the outstanding equity securities or
equity interests in a Person.
          “Release”—any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.
          “Representative”—with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
          “Securities Act”—the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.
          “Seller”—as defined in the first paragraph of this Agreement.
          “Seller’s Release”—as defined in Section 2.4.
          “Shares”—as defined in the Recitals of this Agreement.
          “Subsidiary”—with respect to any Person (the “Owner”), any corporation
or other Person of which securities or other interests having the power to elect
a majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.
          “Tax Return”—any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination,

7



--------------------------------------------------------------------------------



 



assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.
          “Threat of Release”—a substantial likelihood of a Release that may
require action in order to prevent or mitigate damage to the Environment that
may result from such Release.
          “Threatened”—a claim, Proceeding, dispute, action, or other matter
will be deemed to have been “Threatened” if any demand or statement has been
made (orally or in writing) or any notice has been given (orally or in writing),
or if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.
     2. Sale and Transfer of Shares; Closing.
          2.1 Shares. Subject to the terms and conditions of this Agreement, at
the Closing, Seller will sell and transfer the Shares to Buyer, and Buyer will
purchase the Shares from Seller.
          2.2 Purchase Price. The purchase price (the “Purchase Price”) for the
Shares will be Twelve Million Dollars ($12,000,000) as adjusted in accordance
with Section 2.5 below.
          2.3 Closing. The purchase and sale (the “Closing”) provided for in
this Agreement will take place at the offices of Buyer’s counsel at Two
Leadership Square, 10th Floor, Oklahoma City, Oklahoma 73102, at 10:00 a.m.
(local time) on or before March 15, 2007, as agreed by the parties. Subject to
the provisions of Section 9, failure to consummate the purchase and sale
provided for in this Agreement on a date determined pursuant to this Section 2.3
will not result in the termination of this Agreement and will not relieve any
party of any obligation under this Agreement.
          2.4 Closing Obligations. At the Closing:
               (a) Seller will deliver to Buyer:
                    (i) certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock powers), with signatures guaranteed by a
commercial bank or by a member firm of the New York Stock Exchange, for transfer
to Buyer.
                    (ii) a release in the form of Exhibit 2.4(a)(ii) executed by
Seller ( “Seller’s Release”);
                    (iii) employment agreement in the form of
Exhibit 2.4(a)(iii), executed by Seller ( “Employment Agreements”) and;
                    (iv) a certificate executed by Seller representing and
warranting to Buyer that each of Seller’s representations and warranties in this
Agreement was accurate in all respects as of the date of this Agreement and is
accurate in all respects as of the Closing Date

8



--------------------------------------------------------------------------------



 



as if made on the Closing Date (giving full effect to any supplements to the
Disclosure Letter that were delivered by Seller to Buyer prior to the Closing
Date in accordance with Section 5.5); and
               (b) Buyer will deliver to or on behalf of Seller:
                    (i) Six Million Dollars ($6,000,000), of which $354,237.50
will be paid directly to Madison Piping, LLC and $70,762.50 will be paid to
Peter O’Conner as brokerage fees on behalf of Seller (Seller shall provide
instructions for making such payments) and $5,325,000 of which will be paid by
cashier’s or certified check payable to the order of, or by wire transfer to
accounts specified by, Hayden, and $250,000 will be paid on the date of
execution of this Agreement as non-refundable deposit by cashier’s or certified
check payable to the order of, or by wire transfer to accounts specified by,
Hayden;
                    (ii) a number of shares of common stock of Buyer equal to
$3,000,000 divided by the average of the closing sales prices for the 30 trading
days preceding the Closing Date (but not less than $1.00), less the shares
escrowed pursuant to 2.4 (b)(iii), for purposes contemplated by Section 10
hereof;
                    (iii) a share certificate for a number of shares of common
stock of Buyer equal to $600,000 based on the criteria defined in section 2.4
(b) (ii), which shares shall be issued to Seller and delivered to the escrow
agent pursuant to the Escrow Agreement referred to in Section 2.4(c);
                    (iv) a certificate executed by Buyer to the effect that,
except as otherwise stated in such certificate, each of Buyer’s representations
and warranties in this Agreement was accurate in all respects as of the date of
this Agreement and is accurate in all respects as of the Closing Date as if made
on the Closing Date; and
                    (v) the Employment Agreements, executed by Buyer.
               (c) Buyer and Seller will enter into an escrow agreement in the
form of Exhibit 2.4(c) (the “Escrow Agreement”) with Bank of Oklahoma.
               (d) Buyer shall deliver to Seller an additional Three Million
Dollars ($3,000,000) subject to the adjustments as set forth in Section 2.5, in
payments of $1,000,000 dollars on January 31 of each of the years 2008, 2009 and
2010. Five percent of each of these payments will be paid to Madison Piping, LLC
and Peter O’Conner, as instructed by Seller, as brokerage fees.
          2.5 Adjustment Procedure. The payments under Section 2.4 (d) will be
made if the Company has revenue of at least $30,000,000 and EBITDA (earnings
before interest, taxes, depreciation and amortization) of at least $3,000,000,
annually commencing with 2007. Buyer will refer business to the Company which
will produce $6,000,000 of the annual sales to the Company, and if resulting
sales are less than $6,000,000, the Company shall be deemed to have had the full
$6,000,000 in revenue. A shortfall in achieving the revenue and EBITDA target
will result in the reduction of the additional payment for that year by the same
percentage that the ratio that actual revenue and EBITDA bears to the revenue
and EBITDA target, provided,

9



--------------------------------------------------------------------------------



 



however, that the amount hereunder shall not be reduced below $400,000.00 in any
such year. If Seller disputes the amounts as calculated by Buyer, Seller shall
promptly give Buyer notice, and Seller and Buyer shall each appoint a certified
public accountant, the two shall appoint a third and they shall have thirty
(30) days to determine the amounts by majority vote.
          2.6 Right of Seller to Repurchase Shares. The parties agree that if
within twenty-four (24) months after the Closing, Buyer takes affirmative action
to invite or promote the establishment of a union for the employees of Hayden,
Seller shall have the right to repurchase all the issued and outstanding common
stock of Hayden for a price equal to the then current fair market value of
Hayden. If the parties cannot agree on the fair market value (“FMV”), each party
shall appoint an appraiser and if the appraiser cannot agree on the FMV, they
shall appoint a third appraiser and the determination of the majority will be
the FMV. The appraisers shall have thirty (30) days to complete the
determination. Seller must exercise his right of repurchase hereunder by
delivering written notice to Buyer no later than thirty (30) days after the date
of any such invitation or activities and such repurchase must close no later
than thirty (30) days after the date of such notice.
          3. Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:
          3.1 Organization And Good Standing.
               (a) Part 3.1 of the Disclosure Letter contains a complete and
accurate list for each Acquired Company of its name, its jurisdiction of
incorporation, other jurisdictions in which it is authorized to do business, and
its capitalization (including the identity of each stockholder and the number of
shares held by each). Each Acquired Company is a corporation duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority to conduct its business
as it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under Applicable
Contracts. Each Acquired Company is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification.
               (b) Seller has delivered to Buyer copies of the Organizational
Documents of each Acquired Company, as currently in effect.
          3.2 Authority; No Conflict.
               (a) This Agreement constitutes the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms.
Upon the execution and delivery by Seller of the Escrow Agreement, the
Employment Agreements and the Seller’s Release, (collectively, the “Seller’s
Closing Documents”), the Seller’s Closing Documents will constitute the legal,
valid, and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms. Seller has the absolute and unrestricted
right, power, authority, and capacity to execute and deliver this Agreement and
the Seller’s Closing Documents and to perform his obligations under this
Agreement and the Seller’s Closing Documents.

10



--------------------------------------------------------------------------------



 



               (b) Except as set forth in Part 3.2 of the Disclosure Letter,
neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time):
                    (i) contravene, conflict with, or result in a violation of
(A) any provision of the Organizational Documents of the Acquired Companies, or
(B) any resolution adopted by the board of directors or the stockholders of any
Acquired Company;
                    (ii) contravene, conflict with, or result in a violation of,
or give any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or any Order to which any Acquired Company or either
Seller, or any of the assets owned or used by any Acquired Company, may be
subject;
                    (iii) contravene, conflict with, or result in a violation of
any of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, terminate, or modify, any Governmental
Authorization that is held by any Acquired Company or that otherwise relates to
the business of, or any of the assets owned or used by, any Acquired Company;
                    (iv) cause any Acquired Company to become subject to, or to
become liable for the payment of, any Tax;
                    (v) cause any of the assets owned by any Acquired Company to
be reassessed or revalued by any taxing authority or other Governmental Body;
                    (vi) contravene, conflict with, or result in a violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Applicable Contract; or
                    (vii) result in the imposition or creation of any
Encumbrance upon or with respect to any of the assets owned or used by any
Acquired Company.
          Except as set forth in Part 3.2 of the Disclosure Letter, no Seller or
Acquired Company is or will be required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.
               (c) Sellers are acquiring the common stock of Buyer for their own
account and not with a view to their distribution within the meaning of
Section 2(11) of the Securities Act. Each Seller is an “accredited investor” as
such term is defined in Rule 501(a) under the Securities Act.
               (d) The sale of the shares of common stock of Buyer (“Buyer
Shares”) will not be pursuant to a registration statement under the Securities
Act; however, the Buyer Shares may be sold (i) under the Securities Act
Rule 144, after a holding period of one year, (Buyer shall use its best efforts
to satisfy the conditions of Rule 144(c)) (ii) if the Buyer’s Shares

11



--------------------------------------------------------------------------------



 



are subject to an effective registration statement under the Securities Act,
pursuant to that registration statement, or (iii) pursuant to an exemption from
the registration requirements of the Securities Act. Buyer is under no
obligation to register the Buyer Shares. The Seller further understands that the
Buyer’s Shares will be restricted securities within the meaning of Rule 144
promulgated under the Securities Act and that the share certificate representing
the Buyer shares will be stamped with a customary legend or legends restricting
the transferability of the Buyer Shares.
          3.3 Capitalization. The authorized equity securities of each of Hayden
and Hudson consists of 200 shares of common stock, no par value, of which 20
shares are issued and outstanding and collectively constitute the Shares. Seller
is and will be on the Closing Date the record and beneficial owner and holder of
the Shares, free and clear of all Encumbrances. All of the Shares, are owned of
record and beneficially by Seller and all of the outstanding equity securities
of each Subsidiary are owned of record and beneficially by one or more of Hayden
and Hudson, in each case free and clear of all Encumbrances. No legend or other
reference to any purported Encumbrance appears upon any certificate representing
equity securities of any of Hayden and Hudson. All of the outstanding equity
securities of each Hayden and Hudson have been duly authorized and validly
issued and are fully paid and nonassessable. There are no Contracts relating to
the issuance, sale, or transfer of any equity securities or other securities of
either Hayden and Hudson. None of the outstanding equity securities or other
securities of any of Hayden and Hudson were issued in violation of the
Securities Act or any other Legal Requirement. Neither Hayden nor Hudson owns,
or has any Contract to acquire, any equity securities or other securities of any
Person (other than Hayden or Hudson) or any direct or indirect equity or
ownership interest in any other business.
          3.4 Reserved.
          3.5 Reserved.
          3.6 Title to Properties; Encumbrances. Part 3.6 of the Disclosure
Letter contains a complete and accurate list of all real property, leaseholds,
or other interests therein owned by any Acquired Company. Seller has delivered
or made available to Buyer copies of the deeds and other instruments (as
recorded) by which the Acquired Companies acquired such real property and
interests, and copies of all title insurance policies, opinions, abstracts, and
surveys in the possession of Seller or the Acquired Companies and relating to
such property or interests. The Acquired Companies own (with good and marketable
title in the case of real property, subject only to the matters permitted by the
following sentence) all the properties and assets (whether real, personal, or
mixed and whether tangible or intangible) that they purport to own located in
the facilities owned or operated by the Acquired Companies or reflected as owned
in the books and records of the Acquired Companies, including all of the
properties and assets reflected in the Balance Sheet and the Interim Balance
Sheet (except for assets held under capitalized leases disclosed or not required
to be disclosed in Part 3.6 of the Disclosure Letter and personal property sold
since the date of the Balance Sheet and the Interim Balance Sheet, as the case
may be, in the Ordinary Course of Business), and all of the properties and
assets purchased or otherwise acquired by the Acquired Companies since the date
of the Balance Sheet (except for personal property acquired and sold since the
date of the Balance Sheet in the Ordinary Course of Business and consistent with
past practice), which subsequently purchased or

12



--------------------------------------------------------------------------------



 



acquired properties and assets (other than inventory and short-term investments)
are listed in Part 3.6 of the Disclosure Letter. All material properties and
assets reflected in the Balance Sheet and the Interim Balance Sheet are free and
clear of all Encumbrances and are not, in the case of real property, subject to
any rights of way, building use restrictions, exceptions, variances,
reservations, or limitations of any nature except, with respect to all such
properties and assets, (a) mortgages or security interests shown on the Balance
Sheet or the Interim Balance Sheet as securing specified liabilities or
obligations, with respect to which no default (or event that, with notice or
lapse of time or both, would constitute a default) exists, (b) mortgages or
security interests incurred in connection with the purchase of property or
assets after the date of the Interim Balance Sheet (such mortgages and security
interests being limited to the property or assets so acquired), with respect to
which no default (or event that, with notice or lapse of time or both, would
constitute a default) exists, (c) liens for current taxes not yet due, and
(d) with respect to real property, (i) minor imperfections of title, if any,
none of which is substantial in amount, materially detracts from the value or
impairs the use of the property subject thereto, or impairs the operations of
any Acquired Company, and (ii) zoning laws and other land use restrictions that
do not impair the present or anticipated use of the property subject thereto.
All buildings, plants, and structures owned by the Acquired Companies lie wholly
within the boundaries of the real property owned by the Acquired Companies and
do not encroach upon the property of, or otherwise conflict with the property
rights of, any other Person.
          3.7 Condition and Sufficiency of Assets. Except as set forth in
Part 3.7 of the Disclosure Letter, the buildings, plants, structures, and
equipment of the Acquired Companies are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such buildings, plants, structures, or equipment is in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost. The building, plants,
structures, and equipment of the Acquired Companies are sufficient for the
continued conduct of the Acquired Companies’ businesses after the Closing in
substantially the same manner as conducted prior to the Closing.
          3.8 Accounts Receivable. All accounts receivable of the Acquired
Companies that are reflected on the Balance Sheet or the Interim Balance Sheet
or on the accounting records of the Acquired Companies as of the Closing Date
(collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business. Unless paid prior to the Closing Date, the
Accounts Receivable are or will be as of the Closing Date current and
collectible net of the respective reserves shown on the Balance Sheet or the
Interim Balance Sheet or on the accounting records of the Acquired Companies as
of the Closing Date (which reserves are adequate and calculated consistent with
past practice and, in the case of the reserve as of the Closing Date, will not
represent a greater percentage of the Accounts Receivable as of the Closing Date
than the reserve reflected in the Interim Balance Sheet represented of the
Accounts Receivable reflected therein and will not represent a material adverse
change in the composition of such Accounts Receivable in terms of aging).
Subject to such reserves, each of the Accounts Receivable either has been or
will be collected in full, without any set-off, within ninety days after the day
on which it first becomes due and payable. There is no contest, claim, or right
of set-off, other than returns in the Ordinary Course of Business, under any
Contract with any obligor of an Accounts Receivable relating to the amount or
validity of such Accounts Receivable. Part 3.8 of the Disclosure Letter contains
a complete and accurate list of all

13



--------------------------------------------------------------------------------



 



Accounts Receivable as of the date of the Interim Balance Sheet, which list sets
forth the aging of such Accounts Receivable.
          3.9 Inventory. All inventory of the Acquired Companies, whether or not
reflected in the Balance Sheet or the Interim Balance Sheet, consists of a
quality and quantity usable and salable in the Ordinary Course of Business,
except for obsolete items and items of below-standard quality, all of which have
been written off or written down to net realizable value in the Balance Sheet or
the Interim Balance Sheet or on the accounting records of the Acquired Companies
as of the Closing Date, as the case may be. All inventories not written off have
been priced at cost. The quantities of each item of inventory (whether raw
materials, work-in-process, or finished goods) are not excessive, but are
reasonable in the present circumstances of the Acquired Companies.
          3.10 Undisclosed Liabilities. Except as set forth in Part 3.10 of the
Disclosure Letter, the Acquired Companies have no liabilities or obligations of
any nature (whether known or unknown and whether absolute, accrued, contingent,
or otherwise) except for liabilities or obligations reflected or reserved
against in the Balance Sheet or the Interim Balance Sheet and current
liabilities incurred in the Ordinary Course of Business since the respective
dates thereof.
          3.11 Taxes.
               (a) The Acquired Companies have filed or caused to be filed (on a
timely basis since inception) all Tax Returns that are or were required to be
filed by or with respect to any of them, either separately or as a member of a
group of corporations, pursuant to applicable Legal Requirements. Seller has
delivered to Buyer copies of, and Part 3.11 of the Disclosure Letter contains a
complete and accurate list of, all such Tax Returns filed since 2003. The
Acquired Companies have paid, or made provision for the payment of, all Taxes
that have or may have become due pursuant to those Tax Returns or otherwise, or
pursuant to any assessment received by Seller or any Acquired Company, except
such Taxes, if any, as are listed in Part 3.11 of the Disclosure Letter and are
being contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the Balance Sheet and the Interim
Balance Sheet.
               (b) The United States federal and state income Tax Returns of
each Acquired Company subject to such Taxes have been audited by the IRS or
relevant state tax authorities or are closed by the applicable statute of
limitations for all taxable years through 2002. Part 3.11 of the Disclosure
Letter contains a complete and accurate list of all audits of all such Tax
Returns, including a reasonably detailed description of the nature and outcome
of each audit. All deficiencies proposed as a result of such audits have been
paid, reserved against, settled, or, as described in Part 3.11 of the Disclosure
Letter, are being contested in good faith by appropriate proceedings. Part 3.11
of the Disclosure Letter describes all adjustments to the United States federal
income Tax Returns filed by any Acquired Company or any group of corporations
including any Acquired Company for all taxable years since inception, and the
resulting deficiencies proposed by the IRS. Except as described in Part 3.11 of
the Disclosure Letter, no Seller or Acquired Company has given or been requested
to give waivers or extensions

14



--------------------------------------------------------------------------------



 



(or is or would be subject to a waiver or extension given by any other Person)
of any statute of limitations relating to the payment of Taxes of any Acquired
Company or for which any Acquired Company may be liable.
               (c) The charges, accruals, and reserves with respect to Taxes on
the respective books of each Acquired Company are adequate (determined in
accordance with GAAP) and are at least equal to that Acquired Company’s
liability for Taxes. There exists no proposed tax assessment against any
Acquired Company except as disclosed in the Balance Sheet or in Part 3.11 of the
Disclosure Letter. No consent to the application of Section 341(f)(2) of the IRC
has been filed with respect to any property or assets held, acquired, or to be
acquired by any Acquired Company. All Taxes that any Acquired Company is or was
required by Legal Requirements to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper Governmental
Body or other Person.
               (d) All Tax Returns filed by (or that include on a consolidated
basis) any Acquired Company are true, correct, and complete. There is no tax
sharing agreement that will require any payment by any Acquired Company after
the date of this Agreement.
          3.12 No Material Adverse Change. Since the date of the Balance Sheet,
there has not been any material adverse change in the business, operations,
properties, prospects, assets, or condition of any Acquired Company, and no
event has occurred or circumstance exists that may result in such a material
adverse change.
          3.13 Employee Benefits.
               (a) As used in this Section 3.13, the following terms have the
meanings set forth below.
          “Company Other Benefit Obligation” means an Other Benefit Obligation
owed, adopted, or followed by an Acquired Company or an ERISA Affiliate of an
Acquired Company.
          “Company Plan” means all Plans of which an Acquired Company or an
ERISA Affiliate of an Acquired Company is or was a Plan Sponsor, or to which an
Acquired Company or an ERISA Affiliate of an Acquired Company otherwise
contributes or has contributed, or in which an Acquired Company or an ERISA
Affiliate of an Acquired Company otherwise participates or has participated. All
references to Plans are to Company Plans unless the context requires otherwise.
          “ERISA Affiliate” means, with respect to an Acquired Company, any
other person that, together with the Company, would be treated as a single
employer under IRC § 414.
          “Multi-Employer Plan” has the meaning given in ERISA § 3(37)(A).
          “Other Benefit Obligations” means all obligations, arrangements, or
customary practices, whether or not legally enforceable, to provide benefits,
other than salary, as compensation for services rendered, to present or former
directors, employees, or agents, other than obligations, arrangements, and
practices that are Plans. Other Benefit Obligations include consulting
agreements under which the compensation paid does not depend upon the amount of

15



--------------------------------------------------------------------------------



 



service rendered, sabbatical policies, severance payment policies, and fringe
benefits within the meaning of IRC § 132.
          “PBGC” means the Pension Benefit Guaranty Corporation, or any
successor thereto.
          “Pension Plan” has the meaning given in ERISA § 3(2)(A).
          “Plan” has the meaning given in ERISA § 3(3).
          “Plan Sponsor” has the meaning given in ERISA § 3(16)(B).
          “Qualified Plan” means any Plan that meets or purports to meet the
requirements of IRC § 401(a).
          “Title IV Plans” means all Pension Plans that are subject to Title IV
of ERISA, 29 U.S.C. § 1301 et seq., other than Multi-Employer Plans.
          “Welfare Plan” has the meaning given in ERISA § 3(1).
               (a)(i) Part 3.13(i) of the Disclosure Letter contains a complete
and accurate list of all Company Plans and Company Other Benefit Obligations,
and identifies as such all Company Plans that are (A) defined benefit Pension
Plans, (B) Qualified Plans, (C) Title IV Plans, or (D) Multi-Employer Plans.
                    (ii) Part 3.13(ii) of the Disclosure Letter contains a
complete and accurate list of (A) all ERISA Affiliates of each Acquired Company,
and (B) all Plans of which any such ERISA Affiliate is or was a Plan Sponsor, in
which any such ERISA Affiliate participates or has participated, or to which any
such ERISA Affiliate contributes or has contributed.
                    (iii) Part 3.13(iii) of the Disclosure Letter sets forth,
for each Multi-Employer Plan, as of its last valuation date, the amount of
potential withdrawal liability of the Acquired Companies and the Acquired
Companies’ other ERISA Affiliates, calculated according to information made
available pursuant to ERISA § 4221(e).
                    (iv) Part 3.13(iv) of the Disclosure Letter sets forth a
calculation of the liability of the Acquired Companies for post-retirement
benefits other than pensions, made in accordance with Financial Accounting
Statement 106 of the Financial Accounting Standards Board, regardless of whether
any Acquired Company is required by this Statement to disclose such information.
                    (v) Part 3.13(v) of the Disclosure Letter sets forth the
financial cost of all obligations owed under any Company Plan or Company Other
Benefit Obligation that is not subject to the disclosure and reporting
requirements of ERISA.
               (b) Seller has delivered to Buyer, or will deliver to Buyer
within ten days of the date of this Agreement:

16



--------------------------------------------------------------------------------



 



                    (i) all documents that set forth the terms of each Company
Plan and Company Other Benefit Obligation, and of any related trust, including
(A) all plan descriptions and summary plan descriptions of Company Plans for
which Seller or the Acquired Companies are required to prepare, file, and
distribute plan descriptions and summary plan descriptions, and (B) all
summaries and descriptions furnished to participants and beneficiaries regarding
Company Plans and Company Other Benefit Obligations for which a plan description
or summary plan description is not required;
                    (ii) all personnel, payroll, and employment manuals and
policies;
                    (iii) all collective bargaining agreements pursuant to which
contributions have been made or obligations incurred (including both pension and
welfare benefits) by the Acquired Companies and the ERISA Affiliates of the
Acquired Companies, and all collective bargaining agreements pursuant to which
contributions are being made or obligations are owed by such entities;
                    (iv) a written description of any Company Plan or Company
Other Benefit Obligation that is not otherwise in writing;
                    (v) all registration statements filed with respect to any
Company Plan;
                    (vi) all insurance policies purchased by or to provide
benefits under any Company Plan;
                    (vii) all contracts with third party administrators,
actuaries, investment managers, consultants, and other independent contractors
that relate to any Company Plan or Company Other Benefit Obligation;
                    (viii) all reports submitted within the four years preceding
the date of this Agreement by third party administrators, actuaries, investment
managers, consultants, or other independent contractors with respect to any
Company Plan or Company Other Benefit Obligation;
                    (ix) all notifications to employees of their rights under
ERISA § 601 et seq. and IRC § 4980B;
                    (x) the Form 5500 filed in each of the most recent three
plan years with respect to each Company Plan, including all schedules thereto
and the opinions of independent accountants;
                    (xi) all notices that were given by any Acquired Company or
any ERISA Affiliate of an Acquired Company or any Company Plan to the IRS, the
PBGC, or any participant or beneficiary, pursuant to statute, within the four
years preceding the date of this Agreement, including notices that are expressly
mentioned elsewhere in this Section 3.13;

17



--------------------------------------------------------------------------------



 



                    (xii) all notices that were given by the IRS, the PBGC, or
the Department of Labor to any Acquired Company, any ERISA Affiliate of an
Acquired Company, or any Company Plan within the four years preceding the date
of this Agreement;
                    (xiii) with respect to Qualified Plans, the most recent
determination letter for each Plan of the Acquired Companies that is a Qualified
Plan; and
                    (xiv) with respect to Title IV Plans, the Form PBGC-1 filed
for each of the three most recent plan years.
               (c) Except as set forth in Part 3.13(vi) of the Disclosure
Letter:
                    (i) The Acquired Companies have performed all of their
respective obligations under all Company Plans and Company Other Benefit
Obligations. The Acquired Companies have made appropriate entries in their
financial records and statements for all obligations and liabilities under such
Plans, and Obligations that have accrued but are not due.
                    (ii) No statement, either written or oral, has been made by
any Acquired Company to any Person with regard to any Plan or Other Benefit
Obligation that was not in accordance with the Plan or Other Benefit Obligation
and that could have an adverse economic consequence to any Acquired Company or
to Buyer.
                    (iii) The Acquired Companies, with respect to all Company
Plans and Company Other Benefits Obligations, are, and each Company Plan and
Company Other Benefit Obligation is, in full compliance with ERISA, the IRC, and
other applicable Laws including the provisions of such Laws expressly mentioned
in this Section 3.13, and with any applicable collective bargaining agreement.
                         (A) No transaction prohibited by ERISA § 406 and no
“prohibited transaction” under IRC § 4975(c) have occurred with respect to any
Company Plan.
                         (B) No Seller or Acquired Company has any liability to
the IRS with respect to any Plan, including any liability imposed by Chapter 43
of the IRC.
                         (C) No Seller or Acquired Company has any liability to
the PBGC with respect to any Plan or has any liability under ERISA § 502 or §
4071.
                         (D) All filings required by ERISA and the IRC as to
each Plan have been timely filed, and all notices and disclosures to
participants required by either ERISA or the IRC have been timely provided.
                         (E) All contributions and payments made or accrued with
respect to all Company Plans and Company Other Benefit Obligations are
deductible under IRC § 162 or § 404. No amount, or any asset of any Company
Plan, is subject to tax as unrelated business taxable income.

18



--------------------------------------------------------------------------------



 



                    (iv) Each Company Plan can be terminated within thirty days,
without payment of any additional contribution or amount and without the vesting
or acceleration of any benefits promised by such Plan.
                    (v) Since December 31, 2005, there has been no establishment
or amendment of any Company Plan or Company Other Benefit Obligation.
                    (vi) No event has occurred or circumstance exists that could
result in a material increase in premium costs of Company Plans and Company
Other Benefit Obligations that are insured, or a material increase in benefit
costs of such Plans and Obligations that are self-insured.
                    (vii) Other than claims for benefits submitted by
participants or beneficiaries, no claim against, or legal proceeding involving,
any Company Plan or Company Other Benefit Obligation is pending or, to Seller’s
Knowledge, is Threatened.
                    (viii) No Company Plan is a stock bonus, pension, or
profit-sharing plan within the meaning of IRC § 401(a).
                    (ix) Each Qualified Plan of each Acquired Company is
qualified in form and operation under IRC § 401(a); each trust for each such
Plan is exempt from federal income tax under IRC § 501(a). No event has occurred
or circumstance exists that will or could give rise to disqualification or loss
of tax-exempt status of any such Plan or trust.
                    (x) Each Acquired Company and each ERISA Affiliate of an
Acquired Company has met the minimum funding standard, and has made all
contributions required, under ERISA § 302 and IRC § 402.
                    (xi) No Company Plan is subject to Title IV of ERISA.
                    (xii) The Acquired Companies have paid all amounts due to
the PBGC pursuant to ERISA § 4007.
                    (xiii) No Acquired Company or any ERISA Affiliate of an
Acquired Company has ceased operations at any facility or has withdrawn from any
Title IV Plan in a manner that would subject to any entity or Seller to
liability under ERISA § 4062(e), § 4063, or § 4064.
                    (xiv) No Acquired Company or any ERISA Affiliate of an
Acquired Company has filed a notice of intent to terminate any Plan or has
adopted any amendment to treat a Plan as terminated. The PBGC has not instituted
proceedings to treat any Company Plan as terminated. No event has occurred or
circumstance exists that may constitute grounds under ERISA § 4042 for the
termination of, or the appointment of a trustee to administer, any Company Plan.
                    (xv) No amendment has been made, or is reasonably expected
to be made, to any Plan that has required or could require the provision of
security under ERISA § 307 or IRC § 401(a)(29).

19



--------------------------------------------------------------------------------



 



                    (xvi) No accumulated funding deficiency, whether or not
waived, exists with respect to any Company Plan; no event has occurred or
circumstance exists that may result in an accumulated funding deficiency as of
the last day of the current plan year of any such Plan.
                    (xvii) The actuarial report for each Pension Plan of each
Acquired Company and each ERISA Affiliate of each Acquired Company fairly
presents the financial condition and the results of operations of each such Plan
in accordance with GAAP.
                    (xviii) Since the last valuation date for each Pension Plan
of each Acquired Company and each ERISA Affiliate of an Acquired Company, no
event has occurred or circumstance exists that would increase the amount of
benefits under any such Plan or that would cause the excess of Plan assets over
benefit liabilities (as defined in ERISA § 4001) to decrease, or the amount by
which benefit liabilities exceed assets to increase.
                    (xix) No reportable event (as defined in ERISA § 4043 and in
regulations issued thereunder) has occurred.
                    (xx) No Seller or Acquired Company has Knowledge of any
facts or circumstances that may give rise to any liability of any Seller, any
Acquired Company, or Buyer to the PBGC under Title IV of ERISA.
                    (xxi) No Acquired Company or any ERISA Affiliate of an
Acquired Company has ever established, maintained, or contributed to or
otherwise participated in, or had an obligation to maintain, contribute to, or
otherwise participate in, any Multi-Employer Plan.
                    (xxii) No Acquired Company or any ERISA Affiliate of an
Acquired Company has withdrawn from any Multi-Employer Plan with respect to
which there is any outstanding liability as of the date of this Agreement. No
event has occurred or circumstance exists that presents a risk of the occurrence
of any withdrawal from, or the participation, termination, reorganization, or
insolvency of, any Multi-Employer Plan that could result in any liability of
either any Acquired Company or Buyer to a Multi-Employer Plan.
                    (xxiii) No Acquired Company or any ERISA Affiliate of an
Acquired Company has received notice from any Multi-Employer Plan that it is in
reorganization or is insolvent, that increased contributions may be required to
avoid a reduction in plan benefits or the imposition of any excise tax, or that
such Plan intends to terminate or has terminated.
                    (xxiv) No Multi-Employer Plan to which any Acquired Company
or any ERISA Affiliate of an Acquired Company contributes or has contributed is
a party to any pending merger or asset or liability transfer or is subject to
any proceeding brought by the PBGC.
                    (xxv) Except to the extent required under ERISA § 601 et
seq. and IRC § 4980B, no Acquired Company provides health or welfare benefits
for any retired or former employee or is obligated to provide health or welfare
benefits to any active employee following such employee’s retirement or other
termination of service.

20



--------------------------------------------------------------------------------



 



                    (xxvi) Each Acquired Company has the right to modify and
terminate benefits to retirees (other than pensions) with respect to both
retired and active employees.
                    (xxvii) Seller and all Acquired Companies have complied with
the provisions of ERISA § 601 et seq. and IRC § 4980B.
                    (xxviii) No payment that is owed or may become due to any
director, officer, employee, or agent of any Acquired Company will be
non-deductible to the Acquired Companies or subject to tax under IRC § 280G or §
4999; nor will any Acquired Company be required to “gross up” or otherwise
compensate any such person because of the imposition of any excise tax on a
payment to such person.
                    (xxix) The consummation of the Contemplated Transactions
will not result in the payment, vesting, or acceleration of any benefit.
          3.14 Compliance With Legal Requirements; Governmental Authorizations.
               (a) Except as set forth in Part 3.14 of the Disclosure Letter:
                    (i) each Acquired Company is in full compliance with each
Legal Requirement that is or was applicable to it or to the conduct or operation
of its business or the ownership or use of any of its assets;
                    (ii) no event has occurred or circumstance exists that (with
or without notice or lapse of time) (A) may constitute or result in a violation
by any Acquired Company of, or a failure on the part of any Acquired Company to
comply with, any Legal Requirement, or (B) may give rise to any obligation on
the part of any Acquired Company to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature; and
                    (iii) no Acquired Company has received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible, or potential violation of,
or failure to comply with, any Legal Requirement, or (B) any actual, alleged,
possible, or potential obligation on the part of any Acquired Company to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.
               (b) Part 3.14 of the Disclosure Letter contains a complete and
accurate list of each Governmental Authorization that is held by any Acquired
Company or that otherwise relates to the business of, or to any of the assets
owned or used by, any Acquired Company. Each Governmental Authorization listed
or required to be listed in Part 3.14 of the Disclosure Letter is valid and in
full force and effect. Except as set forth in Part 3.14 of the Disclosure
Letter:
                    (i) each Acquired Company is in full compliance with all of
the terms and requirements of each Governmental Authorization identified or
required to be identified in Part 3.14 of the Disclosure Letter;

21



--------------------------------------------------------------------------------



 



                    (ii) no event has occurred or circumstance exists that may
(with or without notice or lapse of time) (A) constitute or result directly or
indirectly in a violation of or a failure to comply with any term or requirement
of any Governmental Authorization listed or required to be listed in Part 3.14
of the Disclosure Letter, or (B) result directly or indirectly in the
revocation, withdrawal, suspension, cancellation, or termination of, or any
modification to, any Governmental Authorization listed or required to be listed
in Part 3.14 of the Disclosure Letter;
                    (iii) no Acquired Company has received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible, or potential violation of or
failure to comply with any term or requirement of any Governmental
Authorization, or (B) any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization; and
                    (iv) all applications required to have been filed for the
renewal of the Governmental Authorizations listed or required to be listed in
Part 3.14 of the Disclosure Letter have been duly filed on a timely basis with
the appropriate Governmental Bodies, and all other filings required to have been
made with respect to such Governmental Authorizations have been duly made on a
timely basis with the appropriate Governmental Bodies.
          The Governmental Authorizations listed in Part 3.14 of the Disclosure
Letter collectively constitute all of the Governmental Authorizations necessary
to permit the Acquired Companies to lawfully conduct and operate their
businesses in the manner they currently conduct and operate such businesses and
to permit the Acquired Companies to own and use their assets in the manner in
which they currently own and use such assets.
          3.15 Legal Proceedings; Orders.
               (a) Except as set forth in Part 3.15 of the Disclosure Letter,
there is no pending Proceeding:
                    (i) that has been commenced by or against any Acquired
Company or that otherwise relates to or may affect the business of, or any of
the assets owned or used by, any Acquired Company; or
                    (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions.
          To the Knowledge of Seller and the Acquired Companies, (1) no such
Proceeding has been Threatened, and (2) no event has occurred or circumstance
exists that may give rise to or serve as a basis for the commencement of any
such Proceeding. Seller has delivered to Buyer copies of all pleadings,
correspondence, and other documents relating to each Proceeding listed in
Part 3.15 of the Disclosure Letter. The Proceedings listed in Part 3.15 of the
Disclosure Letter will not have a material adverse effect on the business,
operations, assets, condition, or prospects of any Acquired Company.
                    (b) Except as set forth in Part 3.15 of the Disclosure
Letter:

22



--------------------------------------------------------------------------------



 



                    (i) there is no Order to which any of the Acquired
Companies, or any of the assets owned or used by any Acquired Company, is
subject;
                    (ii) neither Seller is subject to any Order that relates to
the business of, or any of the assets owned or used by, any Acquired Company;
and
                    (iii) no officer, director, agent, or employee of any
Acquired Company is subject to any Order that prohibits such officer, director,
agent, or employee from engaging in or continuing any conduct, activity, or
practice relating to the business of any Acquired Company.
               (c) Except as set forth in Part 3.15 of the Disclosure Letter:
                    (i) each Acquired Company is in full compliance with all of
the terms and requirements of each Order to which it, or any of the assets owned
or used by it, is or has been subject;
                    (ii) no event has occurred or circumstance exists that may
constitute or result in (with or without notice or lapse of time) a violation of
or failure to comply with any term or requirement of any Order to which any
Acquired Company, or any of the assets owned or used by any Acquired Company, is
subject; and
                    (iii) no Acquired Company has received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any term or requirement of any Order to which any
Acquired Company, or any of the assets owned or used by any Acquired Company, is
or has been subject.
          3.16 Absence of Certain Changes and Events. Except as set forth in
Part 3.16 of the Disclosure Letter, since the date of the Interim Balance Sheet,
the Acquired Companies have conducted their businesses only in the Ordinary
Course of Business and there has not been any:
               (a) change in any Acquired Company’s authorized or issued capital
stock; grant of any stock option or right to purchase shares of capital stock of
any Acquired Company; issuance of any security convertible into such capital
stock; grant of any registration rights; purchase, redemption, retirement, or
other acquisition by any Acquired Company of any shares of any such capital
stock; or declaration or payment of any dividend or other distribution or
payment in respect of shares of capital stock;
               (b) amendment to the Organizational Documents of any Acquired
Company;
               (c) payment or increase by any Acquired Company of any bonuses,
salaries, or other compensation to any stockholder, director, officer, or
(except in the Ordinary Course of Business) employee or entry into any
employment, severance, or similar Contract with any director, officer, or
employee;

23



--------------------------------------------------------------------------------



 



               (d) adoption of, or increase in the payments to or benefits
under, any profit sharing, bonus, deferred compensation, savings, insurance,
pension, retirement, or other employee benefit plan for or with any employees of
any Acquired Company;
               (e) damage to or destruction or loss of any asset or property of
any Acquired Company, whether or not covered by insurance, materially and
adversely affecting the properties, assets, business, financial condition, or
prospects of the Acquired Companies, taken as a whole;
               (f) entry into, termination of, or receipt of notice of
termination of (i) any license, distributorship, dealer, sales representative,
joint venture, credit, or similar agreement, or (ii) any Contract or transaction
involving a total remaining commitment by or to any Acquired Company of at least
$5,000;
               (g) sale (other than sales of inventory in the Ordinary Course of
Business), lease, or other disposition of any asset or property of any Acquired
Company or mortgage, pledge, or imposition of any lien or other encumbrance on
any material asset or property of any Acquired Company, including the sale,
lease, or other disposition of any of the Intellectual Property Assets;
               (h) cancellation or waiver of any claims or rights with a value
to any Acquired Company in excess of $5,000;
               (i) material change in the accounting methods used by any
Acquired Company; or
               (j) agreement, whether oral or written, by any Acquired Company
to do any of the foregoing.
          3.17 Contracts; No Defaults.
               (a) Part 3.17(a) of the Disclosure Letter contains a complete and
accurate list, and Seller has delivered to Buyer true and complete copies, of:
                    (i) each Applicable Contract that involves performance of
services or delivery of goods or materials by one or more Acquired Companies of
an amount or value in excess of $5,000;
                    (ii) each Applicable Contract that involves performance of
services or delivery of goods or materials to one or more Acquired Companies of
an amount or value in excess of $5,000;
                    (iii) each Applicable Contract that was not entered into in
the Ordinary Course of Business and that involves expenditures or receipts of
one or more Acquired Companies in excess of $5,000;
                    (iv) each lease, rental or occupancy agreement, license,
installment and conditional sale agreement, and other Applicable Contract
affecting the

24



--------------------------------------------------------------------------------



 



ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $5,000 and with terms of less than one year);
                    (v) each licensing agreement or other Applicable Contract
with respect to patents, trademarks, copyrights, or other intellectual property,
including agreements with current or former employees, consultants, or
contractors regarding the appropriation or the non-disclosure of any of the
Intellectual Property Assets;
                    (vi) each collective bargaining agreement and other
Applicable Contract to or with any labor union or other employee representative
of a group of employees;
                    (vii) each joint venture, partnership, and other Applicable
Contract (however named) involving a sharing of profits, losses, costs, or
liabilities by any Acquired Company with any other Person;
                    (viii) each Applicable Contract containing covenants that in
any way purport to restrict the business activity of any Acquired Company or any
Affiliate of an Acquired Company or limit the freedom of any Acquired Company or
any Affiliate of an Acquired Company to engage in any line of business or to
compete with any Person;
                    (ix) each Applicable Contract providing for payments to or
by any Person based on sales, purchases, or profits, other than direct payments
for goods;
                    (x) each power of attorney that is currently effective and
outstanding;
                    (xi) each Applicable Contract entered into other than in the
Ordinary Course of Business that contains or provides for an express undertaking
by any Acquired Company to be responsible for consequential damages;
                    (xii) each Applicable Contract for capital expenditures in
excess of $5,000;
                    (xiii) each written warranty, guaranty, and or other similar
undertaking with respect to contractual performance extended by any Acquired
Company other than in the Ordinary Course of Business; and
                    (xiv) each amendment, supplement, and modification (whether
oral or written) in respect of any of the foregoing.
          Part 3.17(a) of the Disclosure Letter sets forth reasonably complete
details concerning such Contracts, including the parties to the Contracts, the
amount of the remaining commitment of the Acquired Companies under the
Contracts, and the Acquired Companies’ office where details relating to the
Contracts are located.
                    (b) Except as set forth in Part 3.17(b) of the Disclosure
Letter:

25



--------------------------------------------------------------------------------



 



                    (i) Seller (and no Related Person of Seller) has not and
will not acquire any rights under, and Seller has not or will not become subject
to any obligation or liability under, any Contract that relates to the business
of, or any of the assets owned or used by, any Acquired Company; and
                    (ii) to the Knowledge of Seller and the Acquired Companies,
no officer, director, agent, employee, consultant, or contractor of any Acquired
Company is bound by any Contract that purports to limit the ability of such
officer, director, agent, employee, consultant, or contractor to (A) engage in
or continue any conduct, activity, or practice relating to the business of any
Acquired Company, or (B) assign to any Acquired Company or to any other Person
any rights to any invention, improvement, or discovery.
               (c) Except as set forth in Part 3.17(c) of the Disclosure Letter,
each Contract identified or required to be identified in Part 3.17(a) of the
Disclosure Letter is in full force and effect and is valid and enforceable in
accordance with its terms.
               (d) Except as set forth in Part 3.17(d) of the Disclosure Letter:
                    (i) each Acquired Company is in full compliance with all
applicable terms and requirements of each Contract under which such Acquired
Company has or had any obligation or liability or by which such Acquired Company
or any of the assets owned or used by such Acquired Company is or was bound;
                    (ii) each other Person that has or had any obligation or
liability under any Contract under which an Acquired Company has or had any
rights is in full compliance with all applicable terms and requirements of such
Contract;
                    (iii) no event has occurred or circumstance exists that
(with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give any Acquired Company or other Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate, or modify, any
Applicable Contract; and
                    (iv) no Acquired Company has given to or received from any
other Person any notice or other communication (whether oral or written)
regarding any actual, alleged, possible, or potential violation or breach of, or
default under, any Contract.
               (e) There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any material amounts paid or payable to any
Acquired Company under current or completed Contracts with any Person and no
such Person has made written demand for such renegotiation.
               (f) The Contracts relating to the sale, design, manufacture, or
provision of products or services by the Acquired Companies have been entered
into in the Ordinary Course of Business and have been entered into without the
commission of any act alone or in concert with any other Person, or any
consideration having been paid or promised, that is or would be in violation of
any Legal Requirement.

26



--------------------------------------------------------------------------------



 



          3.18 Insurance.
               (a) Seller has delivered to Buyer:
                    (i) true and complete copies of all policies of insurance to
which any Acquired Company is a party or under which any Acquired Company, or
any director of any Acquired Company, is or has been covered at any time within
the five (5) years preceding the date of this Agreement;
                    (ii) true and complete copies of all pending applications
for policies of insurance; and
                    (iii) any statement by the auditor of any Acquired Company’s
financial statements with regard to the adequacy of such entity’s coverage or of
the reserves for claims.
               (b) Part 3.18(b) of the Disclosure Letter describes:
                    (i) any self-insurance arrangement by or affecting any
Acquired Company, including any reserves established thereunder;
                    (ii) any contract or arrangement, other than a policy of
insurance, for the transfer or sharing of any risk by any Acquired Company; and
                    (iii) all obligations of the Acquired Companies to third
parties with respect to insurance (including such obligations under leases and
service agreements) and identifies the policy under which such coverage is
provided.
               (c) Part 3.18(c) of the Disclosure Letter sets forth, by year,
for the current policy year and each of the five (5) preceding policy years:
                    (i) a summary of the loss experience under each policy;
                    (ii) a statement describing each claim under an insurance
policy for an amount in excess of $5,000, which sets forth:
                         (A) the name of the claimant;
                         (B) a description of the policy by insurer, type of
insurance, and period of coverage; and
                         (C) the amount and a brief description of the claim;
and
                    (iii) a statement describing the loss experience for all
claims that were self-insured, including the number and aggregate cost of such
claims.
               (d) Except as set forth on Part 3.18(d) of the Disclosure Letter:

27



--------------------------------------------------------------------------------



 



                    (i) All policies to which any Acquired Company is a party or
that provide coverage to Seller, any Acquired Company, or any director or
officer of an Acquired Company:
                         (A) are valid, outstanding, and enforceable;
                         (B) are issued by an insurer that is financially sound
and reputable;
                         (C) taken together, provide adequate insurance coverage
for the assets and the operations of the Acquired Companies for all risks
normally insured against by a Person carrying on the same business or businesses
as the Acquired Companies.
                         (D) are sufficient for compliance with all Legal
Requirements and Contracts to which any Acquired Company is a party or by which
any of them is bound;
                         (E) will continue in full force and effect following
the consummation of the Contemplated Transactions; and
                         (F) do not provide for any retrospective premium
adjustment or other experienced-based liability on the part of any Acquired
Company.
                    (ii) Neither Seller nor any Acquired Company has received
(A) any refusal of coverage or any notice that a defense will be afforded with
reservation of rights, or (B) any notice of cancellation or any other indication
that any insurance policy is no longer in full force or effect or will not be
renewed or that the issuer of any policy is not willing or able to perform its
obligations thereunder.
                    (iii) The Acquired Companies have paid all premiums due, and
have otherwise performed all of their respective obligations, under each policy
to which any Acquired Company is a party or that provides coverage to any
Acquired Company or director thereof.
                    (iv) The Acquired Companies have given notice to the insurer
of all claims that may be insured thereby.
          3.19 Environmental Matters. Except as set forth in part 3.19 of the
disclosure letter:
               (a) Each Acquired Company is, and at all times has been, in full
compliance with, and has not been and is not in violation of or liable under,
any Environmental Law. No Seller or Acquired Company has any basis to expect,
nor has any of them or any other Person for whose conduct they are or may be
held to be responsible received, any actual or Threatened order, notice, or
other communication from (i) any Governmental Body or private citizen acting in
the public interest, or (ii) the current or prior owner or operator of any
Facilities, of any actual or potential violation or failure to comply with any
Environmental Law, or of any actual or Threatened obligation to undertake or
bear the cost of any Environmental, Health, and

28



--------------------------------------------------------------------------------



 



Safety Liabilities with respect to any of the Facilities or any other properties
or assets (whether real, personal, or mixed) in which Seller or any Acquired
Company has had an interest, or with respect to any property or Facility at or
to which Hazardous Materials were generated, manufactured, refined, transferred,
imported, used, or processed by Seller, any Acquired Company, or any other
Person for whose conduct they are or may be held responsible, or from which
Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.
               (b) There are no pending or, to the Knowledge of Seller and the
Acquired Companies, Threatened claims, Encumbrances, or other restrictions of
any nature, resulting from any Environmental, Health, and Safety Liabilities or
arising under or pursuant to any Environmental Law, with respect to or affecting
any of the Facilities or any other properties and assets (whether real,
personal, or mixed) in which Seller or any Acquired Company has or had an
interest.
               (c) No Seller or Acquired Company has any basis to expect, nor
has any of them or any other Person for whose conduct they are or may be held
responsible, received, any citation, directive, inquiry, notice, Order, summons,
warning, or other communication that relates to Hazardous Activity, Hazardous
Materials, or any alleged, actual, or potential violation or failure to comply
with any Environmental Law, or of any alleged, actual, or potential obligation
to undertake or bear the cost of any Environmental, Health, and Safety
Liabilities with respect to any of the Facilities or any other properties or
assets (whether real, personal, or mixed) in which Seller or any Acquired
Company had an interest, or with respect to any property or facility to which
Hazardous Materials generated, manufactured, refined, transferred, imported,
used, or processed by Seller, any Acquired Company, or any other Person for
whose conduct they are or may be held responsible, have been transported,
treated, stored, handled, transferred, disposed, recycled, or received.
               (d) No Seller or Acquired Company, or any other Person for whose
conduct they are or may be held responsible, has any Environmental, Health, and
Safety Liabilities with respect to the Facilities or with respect to any other
properties and assets (whether real, personal, or mixed) in which Seller or any
Acquired Company (or any predecessor), has or had an interest, or at any
property geologically or hydrologically adjoining the Facilities or any such
other property or assets.
               (e) There are no Hazardous Materials present on or in the
Environment at the Facilities or at any geologically or hydrologically adjoining
property, including any Hazardous Materials contained in barrels, above or
underground storage tanks, landfills, land deposits, dumps, equipment (whether
moveable or fixed) or other containers, either temporary or permanent, and
deposited or located in land, water, sumps, or any other part of the Facilities
or such adjoining property, or incorporated into any structure therein or
thereon. No Seller, Acquired Company, any other Person for whose conduct they
are or may be held responsible, or to the Knowledge of Seller and the Acquired
Companies,] any other Person, has permitted or conducted, or is aware of, any
Hazardous Activity conducted with respect to the Facilities or any other
properties or assets (whether real, personal, or mixed) in which Seller or any
Acquired Company has or had an interest.

29



--------------------------------------------------------------------------------



 



               (f) There has been no Release or, to the Knowledge of Seller and
the Acquired Companies, Threat of Release, of any Hazardous Materials at or from
the Facilities or at any other locations where any Hazardous Materials were
generated, manufactured, refined, transferred, produced, imported, used, or
processed from or by the Facilities, or from or by any other properties and
assets (whether real, personal, or mixed) in which Seller or any Acquired
Company has or had an interest, or to the Knowledge of Seller and the Acquired
Companies any geologically or hydrologically adjoining property, whether by
Seller, any Acquired Company, or any other Person.
               (g) Seller has delivered to Buyer true and complete copies and
results of any reports, studies, analyses, tests, or monitoring possessed or
initiated by Seller or any Acquired Company pertaining to Hazardous Materials or
Hazardous Activities in, on, or under the Facilities, or concerning compliance
by Seller, any Acquired Company, or any other Person for whose conduct they are
or may be held responsible, with Environmental Laws.
          3.20 Employees.
               (a) Part 3.20 of the Disclosure Letter contains a complete and
accurate list of the following information for each employee or director of the
Acquired Companies, including each employee on leave of absence or layoff
status: employer; name; job title; current compensation paid or payable and any
change in compensation since December 31, 2005; vacation accrued; and service
credited for purposes of vesting and eligibility to participate under any
Acquired Company’s pension, retirement, profit-sharing, thrift-savings, deferred
compensation, stock bonus, stock option, cash bonus, employee stock ownership
(including investment credit or payroll stock ownership), severance pay,
insurance, medical, welfare, or vacation plan, other Employee Pension Benefit
Plan or Employee Welfare Benefit Plan, or any other employee benefit plan or any
Director Plan.
               (b) No employee or director of any Acquired Company is a party
to, or is otherwise bound by, any agreement or arrangement, including any
confidentiality, noncompetition, or proprietary rights agreement, between such
employee or director and any other Person (“Proprietary Rights Agreement”) that
in any way adversely affects or will affect (i) the performance of his duties as
an employee or director of the Acquired Companies, or (ii) the ability of any
Acquired Company to conduct its business, including any Proprietary Rights
Agreement with Seller or the Acquired Companies by any such employee or
director. To Seller’s Knowledge, no director, officer, or other key employee of
any Acquired Company intends to terminate his employment with such Acquired
Company.
               (c) Part 3.20 of the Disclosure Letter also contains a complete
and accurate list of the following information for each retired employee or
director of the Acquired Companies, or their dependents, receiving benefits or
scheduled to receive benefits in the future: name, pension benefit, pension
option election, retiree medical insurance coverage, retiree life insurance
coverage, and other benefits.
          3.21 Labor Relations; Compliance. Except as set forth in Part 3.21 of
the Disclosure Letter, no Acquired Company has been or is a party to any
collective bargaining or other labor Contract. There has not been, there is not
presently pending or existing, and to

30



--------------------------------------------------------------------------------



 



Seller’s Knowledge there is not Threatened, (a) any strike, slowdown, picketing,
work stoppage, or employee grievance process, (b) any Proceeding against or
affecting any Acquired Company relating to the alleged violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed by an employee or union with the National Labor
Relations Board, the Equal Employment Opportunity Commission, or any comparable
Governmental Body, organizational activity, or other labor or employment dispute
against or affecting any of the Acquired Companies or their premises, or (c) any
application for certification of a collective bargaining agent. No event has
occurred or circumstance exists that could provide the basis for any work
stoppage or other labor dispute. There is no lockout of any employees by any
Acquired Company, and no such action is contemplated by any Acquired Company.
Each Acquired Company has complied in all respects with all Legal Requirements
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits, collective bargaining, the payment of
social security and similar taxes, occupational safety and health, and plant
closing. No Acquired Company is liable for the payment of any compensation,
damages, taxes, fines, penalties, or other amounts, however designated, for
failure to comply with any of the foregoing Legal Requirements.
          3.22 Intellectual Property.
               (a) Intellectual Property Assets—The term “Intellectual Property
Assets” includes:
                    (i) the names of Hayden and Hudson, all fictional business
names, trade names, registered and unregistered trademarks, service marks, and
applications (collectively, “Marks”);
                    (ii) all patents, patent applications, and inventions and
discoveries that may be patentable (collectively, “Patents”);
                    (iii) all copyrights in both published works and unpublished
works (collectively, “Copyrights”);
                    (iv) all know-how, trade secrets, confidential information,
customer lists, software, technical information, data, process technology,
plans, drawings, and blue prints (collectively, “Trade Secrets”); owned, used,
or licensed by any Acquired Company as licensee or licensor.
               (b) Agreements—Part 3.22(b) of the Disclosure Letter contains a
complete and accurate list and summary description, including any royalties paid
or received by the Acquired Companies, of all Contracts relating to the
Intellectual Property Assets to which any Acquired Company is a party or by
which any Acquired Company is bound, except for any license implied by the sale
of a product and perpetual, paid-up licenses for commonly available software
programs with a value of less than $5,000 under which an Acquired Company is the
licensee. There are no outstanding and, to Seller’s Knowledge, no Threatened
disputes or disagreements with respect to any such agreement.
               (c) Know-How Necessary for the Business

31



--------------------------------------------------------------------------------



 



                    (i) The Intellectual Property Assets are all those necessary
for the operation of the Acquired Companies’ businesses as they are currently
conducted. One or more of the Acquired Companies is the owner of all right,
title, and interest in and to each of the Intellectual Property Assets, free and
clear of all liens, security interests, charges, encumbrances, equities, and
other adverse claims, and has the right to use without payment to a third party
all of the Intellectual Property Assets.
                    (ii) Except as set forth in Part 3.22(c) of the Disclosure
Letter, all former and current employees of each Acquired Company have executed
written Contracts with one or more of the Acquired Companies that assign to one
or more of the Acquired Companies all rights to any inventions, improvements,
discoveries, or information relating to the business of any Acquired Company. No
employee of any Acquired Company has entered into any Contract that restricts or
limits in any way the scope or type of work in which the employee may be engaged
or requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than one or more of the Acquired Companies.
               (d) Patents
                    (i) Part 3.22(d) of the Disclosure Letter contains a
complete and accurate list and summary description of all Patents. One or more
of the Acquired Companies is the owner of all right, title, and interest in and
to each of the Patents, free and clear of all liens, security interests,
charges, encumbrances, entities, and other adverse claims.
                    (ii) All of the issued Patents are currently in compliance
with formal legal requirements (including payment of filing, examination, and
maintenance fees and proofs of working or use), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date.
                    (iii) No Patent has been or is now involved in any
interference, reissue, reexamination, or opposition proceeding. To Seller’s
Knowledge, there is no potentially interfering patent or patent application of
any third party.
                    (iv) No Patent is infringed or, to Seller’s Knowledge, has
been challenged or threatened in any way. None of the products manufactured and
sold, nor any process or know-how used, by any Acquired Company infringes or is
alleged to infringe any patent or other proprietary right of any other Person.
                    (v) All products made, used, or sold under the Patents have
been marked with the proper patent notice.
               (e) Trademarks.
                    (i) Part 3.22(e) of Disclosure Letter contains a complete
and accurate list and summary description of all Marks. One or more of the
Acquired Companies is the owner of all right, title, and interest in and to each
of the Marks, free and clear of all liens, security interests, charges,
encumbrances, equities, and other adverse claims.

32



--------------------------------------------------------------------------------



 



                    (ii) All Marks that have been registered with the United
States Patent and Trademark Office are currently in compliance with all formal
legal requirements (including the timely post-registration filing of affidavits
of use and incontestability and renewal applications), are valid and
enforceable, and are not subject to any maintenance fees or taxes or actions
falling due within ninety days after the Closing Date.
                    (iii) No Mark has been or is now involved in any opposition,
invalidation, or cancellation and, to Seller’s Knowledge, no such action is
Threatened with the respect to any of the Marks.
                    (iv) To Seller’s Knowledge, there is no potentially
interfering trademark or trademark application of any third party.
                    (v) No Mark is infringed or, to Seller’s Knowledge, has been
challenged or threatened in any way. None of the Marks used by any Acquired
Company infringes or is alleged to infringe any trade name, trademark, or
service mark of any third party.
                    (vi) All products and materials containing a Mark bear the
proper federal registration notice where permitted by law.
               (f) Copyrights.
                    (i) Part 3.22(f) of the Disclosure Letter contains a
complete and accurate list and summary description of all Copyrights. One or
more of the Acquired Companies is the owner of all right, title, and interest in
and to each of the Copyrights, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims.
                    (ii) All the Copyrights have been registered and are
currently in compliance with formal legal requirements, are valid and
enforceable, and are not subject to any maintenance fees or taxes or actions
falling due within ninety days after the date of Closing.
                    (iii) No Copyright is infringed or, to Seller’s Knowledge,
has been challenged or threatened in any way. None of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party.
                    (iv) All works encompassed by the Copyrights have been
marked with the proper copyright notice.
               (g) Trade Secrets.
                    (i) With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual.
                    (ii) Seller and the Acquired Companies have taken all
reasonable precautions to protect the secrecy, confidentiality, and value of
their Trade Secrets.

33



--------------------------------------------------------------------------------



 



                    (iii) One or more of the Acquired Companies has good title
and an absolute (but not necessarily exclusive) right to use the Trade Secrets.
The Trade Secrets are not part of the public knowledge or literature, and, to
Seller’s Knowledge, have not been used, divulged, or appropriated either for the
benefit of any Person (other than one or more of the Acquired Companies) or to
the detriment of the Acquired Companies. No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.
          3.23 Certain Payments. No Acquired Company or director, officer,
agent, or employee of any Acquired Company, or any other Person associated with
or acting for or on behalf of any Acquired Company, has directly or indirectly
(a) made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any Person, private or public, regardless of form,
whether in money, property, or services (i) to obtain favorable treatment in
securing business, (ii) to pay for favorable treatment for business secured,
(iii) to obtain special concessions or for special concessions already obtained,
for or in respect of any Acquired Company or any Affiliate of an Acquired
Company, or (iv) in violation of any Legal Requirement, (b) established or
maintained any fund or asset that has not been recorded in the books and records
of the Acquired Companies.
          3.24 Disclosure.
               (a) No representation or warranty of Seller in this Agreement and
no statement in the Disclosure Letter omits to state a material fact necessary
to make the statements herein or therein, in light of the circumstances in which
they were made, not misleading.
               (b) No notice given pursuant to Section 5.5 will contain any
untrue statement or omit to state a material fact necessary to make the
statements therein or in this Agreement, in light of the circumstances in which
they were made, not misleading.
               (c) There is no fact known to Seller that has specific
application to Seller or any Acquired Company (other than general economic or
industry conditions) and that materially adversely affects or, as far as Seller
can reasonably foresee, materially threatens, the assets, business, prospects,
financial condition, or results of operations of the Acquired Companies (on a
consolidated basis) that has not been set forth in this Agreement or the
Disclosure Letter.
          3.25 Relationships With Related Persons. Except as set forth in
Part 3.25 of the Disclosure Letter, no Seller or any Related Person of Seller or
of any Acquired Company has, or since the first day of the next to last
completed fiscal year of the Acquired Companies has had, any interest in any
property (whether real, personal, or mixed and whether tangible or intangible),
used in or pertaining to the Acquired Companies’ businesses. No Seller or any
Related Person of Seller or of any Acquired Company is, or since [the first day
of the next to last completed fiscal year of the Acquired Companies] has owned
(of record or as a beneficial owner) an equity interest or any other financial
or profit interest in, a Person that has (i) had business dealings or a material
financial interest in any transaction with any Acquired Company other than
business dealings or transactions conducted in the Ordinary Course of Business
with the Acquired Companies at substantially prevailing market prices and on
substantially prevailing market terms, or (ii) engaged in competition with any
Acquired Company with respect to any

34



--------------------------------------------------------------------------------



 



line of the products or services of such Acquired Company (a “Competing
Business”) in any market presently served by such Acquired Company [except for
less than one percent of the outstanding capital stock of any Competing Business
that is publicly traded on any recognized exchange or in the over-the-counter
market]. Except as set forth in Part 3.25 of the Disclosure Letter, no Seller or
any Related Person of Seller or of any Acquired Company is a party to any
Contract with, or has any claim or right against, any Acquired Company.
          3.26 Brokers Or Finders. Except as contemplated by Section 2.4(e) of
this Agreement, Seller and their agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.
     4. Representations and Warranties of Buyer. Buyer represents and warrants
to Seller as follows:
          4.1 Organization And Good Standing. Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Oklahoma.
          4.2 Authority; No Conflict.
               (a) This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Upon the execution and delivery by Buyer of the Escrow Agreement and the
Employment Agreements, (collectively, the “Buyer’s Closing Documents”), the
Buyer’s Closing Documents will constitute the legal, valid, and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms. Buyer has the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement and the Buyer’s Closing
Documents and to perform its obligations under this Agreement and the Buyer’s
Closing Documents.
               (b) Except as set forth in Schedule 4.2, neither the execution
and delivery of this Agreement by Buyer nor the consummation or performance of
any of the Contemplated Transactions by Buyer will give any Person the right to
prevent, delay, or otherwise interfere with any of the Contemplated Transactions
pursuant to:
                    (i) any provision of Buyer’s Organizational Documents;
                    (ii) any resolution adopted by the board of directors or the
stockholders of Buyer;
                    (iii) any Legal Requirement or Order to which Buyer may be
subject; or
                    (iv) any Contract to which Buyer is a party or by which
Buyer may be bound.
          Except as set forth in Schedule 4.2, Buyer is not and will not be
required to obtain any Consent from any Person in connection with the execution
and delivery of this Agreement or the consummation or performance of any of the
Contemplated Transactions.

35



--------------------------------------------------------------------------------



 



          4.3 Investment Intent. Buyer is acquiring the Shares for its own
account and not with a view to distribution within the meaning of Section 2(11)
of the Securities Act.
          4.4 Certain Proceedings. There is no pending Proceeding that has been
commenced against Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To Buyer’s Knowledge, no such Proceeding has been
Threatened.
          4.5 Hayden Name. Buyer will maintain the corporate existence and name
of Hayden Building Maintenance Corp. for a period of at least two (2) years.
     5. Covenants of Seller Prior to Closing Date.
          5.1 Access and Investigation. Between the date of this Agreement and
the Closing Date, Seller will, and will cause each Acquired Company and its
Representatives to, (a) afford Buyer and its Representatives and prospective
lenders and their Representatives (collectively, “Buyer’s Advisors”) full and
free access to each Acquired Company’s personnel, properties (including
subsurface testing), contracts, books and records, and other documents and data,
(b) furnish Buyer and Buyer’s Advisors with copies of all such contracts, books
and records, and other existing documents and data as Buyer may reasonably
request, and (c) furnish Buyer and Buyer’s Advisors with such additional
financial, operating, and other data and information as Buyer may reasonably
request.
          5.2 Operation of the Businesses of the Acquired Companies. Between the
date of this Agreement and the Closing Date, Seller will, and will cause each
Acquired Company to:
               (a) conduct the business of such Acquired Company only in the
Ordinary Course of Business;
               (b) use their Best Efforts to preserve intact the current
business organization of such Acquired Company, keep available the services of
the current officers, employees, and agents of such Acquired Company, and
maintain the relations and good will with suppliers, customers, landlords,
creditors, employees, agents, and others having business relationships with such
Acquired Company;
               (c) confer with Buyer concerning operational matters of a
material nature; and
               (d) otherwise report periodically to Buyer concerning the status
of the business, operations, and finances of such Acquired Company.
          5.3 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, Seller will
not, and will cause each Acquired Company not to, without the prior consent of
Buyer, take any affirmative action, or fail to take any reasonable action within
their or its control, as a result of which any of the changes or events listed
in Section 3.16 is likely to occur.

36



--------------------------------------------------------------------------------



 



          5.4 Required Approvals. As promptly as practicable after the date of
this Agreement, Seller will, and will cause each Acquired Company to, make all
filings required by Legal Requirements to be made by them in order to consummate
the Contemplated Transactions. Between the date of this Agreement and the
Closing Date, Seller will, and will cause each Acquired Company to,
(a) cooperate with Buyer with respect to all filings that Buyer elects to make
or is required by Legal Requirements to make in connection with the Contemplated
Transactions, and (b) cooperate with Buyer in obtaining all consents identified
in Schedule 4.2.
          5.5 Notification. Between the date of this Agreement and the Closing
Date, Seller will promptly notify Buyer in writing if Seller or any Acquired
Company becomes aware of any fact or condition that causes or constitutes a
Breach of any of Seller’s representations and warranties as of the date of this
Agreement, or if Seller or any Acquired Company becomes aware of the occurrence
after the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. During the
same period, Seller will promptly notify Buyer of the occurrence of any Breach
of any covenant of Seller in this Section 5 or of the occurrence of any event
that may make the satisfaction of the conditions in Section 7 impossible or
unlikely.
          5.6 Payment of Indebtedness by Related Persons. Except as expressly
provided in this Agreement, Seller will cause all indebtedness owed to an
Acquired Company by either Seller or any Related Person of either Seller to be
paid in full prior to Closing.
          5.7 No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to Section 9, Seller will not, and will cause each Acquired
Company and each of their Representatives not to, directly or indirectly
solicit, initiate, or encourage any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any Person (other than Buyer)
relating to any transaction involving the sale of the business or assets (other
than in the Ordinary Course of Business) of any Acquired Company, or any of the
capital stock of any Acquired Company, or any merger, consolidation, business
combination, or similar transaction involving any Acquired Company.
          5.8 Best Efforts. Between the date of this Agreement and the Closing
Date, Seller will use his Best Efforts to cause the conditions in Sections 7 and
8 to be satisfied.
     6. Covenants of Buyer Prior to Closing Date.
          6.1 Approvals of Governmental Bodies. As promptly as practicable after
the date of this Agreement, Buyer will, and will cause each of its Related
Persons to, make all filings required by Legal Requirements to be made by them
to consummate the Contemplated Transactions. Between the date of this Agreement
and the Closing Date, Buyer will, and will cause each Related Person to,
cooperate with Seller with respect to all filings that Seller is required by
Legal Requirements to make in connection with the Contemplated Transactions, and
(ii) cooperate with Seller in obtaining all consents identified in Part 3.2 of
the Disclosure Letter;

37



--------------------------------------------------------------------------------



 



provided that this Agreement will not require Buyer to dispose of or make any
change in any portion of its business or to incur any other burden to obtain a
Governmental Authorization.
          6.2 Best Efforts. Except as set forth in the proviso to Section 6.1,
between the date of this Agreement and the Closing Date, Buyer will use its Best
Efforts to cause the conditions in Sections 7 and 8 to be satisfied.
     7. Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation
to purchase the Shares and to take the other actions required to be taken by
Buyer at the Closing is subject to the satisfaction, at or prior to the Closing,
of each of the following conditions (any of which may be waived by Buyer, in
whole or in part):
          7.1 Accuracy of Representations.
               (a) All of Seller’s representations and warranties in this
Agreement (considered collectively), and each of these representations and
warranties (considered individually), must have been accurate in all material
respects as of the date of this Agreement, and must be accurate in all material
respects as of the Closing Date as if made on the Closing Date, without giving
effect to any supplement to the Disclosure Letter.
               (b) Each of Seller’s representations and warranties in
Sections 3.3, 3.4 and 3.1(i) must have been accurate in all respects as of the
date of this Agreement, and must be accurate in all respects as of the Closing
Date as if made on the Closing Date, without giving effect to any supplement to
the Disclosure Letter.
          7.2 Seller’s Performance.
               (a) All of the covenants and obligations that Seller is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.
               (b) Each document required to be delivered pursuant to
Section 2.4 must have been delivered, and each of the other covenants and
obligations in Sections 5.1 through 5.8 must have been performed and complied
with in all respects.
          7.3 Consents. Except as provided in Part 7.3 of the Disclosure Letter,
each of the Consents identified in Parts 3.2 and 4.2 of the Disclosure Letter
must have been obtained and must be in full force and effect.
          7.4 Additional Documents. Each of the following documents must have
been delivered to Buyer:
               (a) an opinion of Hendrick, Phillips, Salzman & Flatt, dated the
Closing Date, in the form of Exhibit 7.4(a); and

38



--------------------------------------------------------------------------------



 



               (b)such other documents as Buyer may reasonably request for the
purpose of (i) enabling its counsel to provide the opinion referred to in
Section 8.4(a), (ii) evidencing the accuracy of any of Seller’s representations
and warranties, (iii) evidencing the performance by either Seller of, or the
compliance by either Seller with, any covenant or obligation required to be
performed or complied with by such Seller, (iv) evidencing the satisfaction of
any condition referred to in this Section 7, or (v) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.
          7.5 No Proceedings. Since the date of this Agreement, there must not
have been commenced or Threatened against Buyer, or against any Person
affiliated with Buyer, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the Contemplated
Transactions, or (b) that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with any of the Contemplated Transactions.
          7.6 No Claim Regarding Stock Ownership or Sale Proceeds. There must
not have been made or Threatened by any Person any claim asserting that such
Person (a) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, any stock of, or any other voting, equity,
or ownership interest in, any of the Acquired Companies, or (b) is entitled to
all or any portion of the Purchase Price payable for the Shares.
          7.7 No Prohibition. Neither the consummation nor the performance of
any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time), materially contravene, or conflict with, or
result in a material violation of, or cause Buyer or any Person affiliated with
Buyer to suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise formally proposed by or before any
Governmental Body.
     8. Conditions Precedent to Seller’s Obligation to Close. Seller’s
obligation to sell the Shares and to take the other actions required to be taken
by Seller at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):
          8.1 Accuracy of Representations. All of Buyer’s representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.
          8.2 Buyer’s Performance.
               (a) All of the covenants and obligations that Buyer is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.
               (b) Buyer must have delivered each of the documents required to
be delivered by Buyer pursuant to Section 2.4 and must have made the cash
payments required to be made by Buyer pursuant to Sections 2.4(b)(i) and
2.4(b)(iii).

39



--------------------------------------------------------------------------------



 



          8.3 Consents. Each of the Consents identified in Section 3.2 of the
Disclosure Letter, except for credit agreements with banks or bonding
companies,must have been obtained and must be in full force and effect.
          8.4 Additional Documents. Buyer must have caused the following
documents to be delivered to Seller:
               (a) an opinion of McAfee & Taft A Professional Corporation, dated
the Closing Date, in the form of Exhibit 8.4(a); and
               (b) such other documents as Seller may reasonably request for the
purpose of (i) enabling their counsel to provide the opinion referred to in
Section 7.4(a), (ii) evidencing the accuracy of any representation or warranty
of Buyer, (iii) evidencing the performance by Buyer of, or the compliance by
Buyer with, any covenant or obligation required to be performed or complied with
by Buyer, (ii) evidencing the satisfaction of any condition referred to in this
Section 8, or (v) otherwise facilitating the consummation of any of the
Contemplated Transactions.
          8.5 No Injunction. There must not be in effect any Legal Requirement
or any injunction or other Order that (a) prohibits the sale of the Shares by
Seller to Buyer, and (b) has been adopted or issued, or has otherwise become
effective, since the date of this Agreement.
          8.6 Bonding Guarantees. Buyer shall cause Seller to be released from
all guarantees or performance bonds or to obtain substitute performance bonds
which are not guaranteed by Seller.
     9. Termination
          9.1 Termination Events. This Agreement may, by notice given prior to
or at the Closing, be terminated:
               (a) by either Buyer or Seller if a material Breach of any
provision of this Agreement has been committed by the other party and such
Breach has not been waived;
               (b) (i) by Buyer if any of the conditions in Section 7 has not
been satisfied as of the Closing Date or if satisfaction of such a condition is
or becomes impossible (other than through the failure of Buyer to comply with
its obligations under this Agreement) and Buyer has not waived such condition on
or before the Closing Date; or (ii) by Seller, if any of the conditions in
Section 8 has not been satisfied of the Closing Date or if satisfaction of such
a condition is or becomes impossible (other than through the failure of Seller
to comply with his obligations under this Agreement) and Seller has not waived
such condition on or before the Closing Date;
               (c) by mutual consent of Buyer and Seller; or

40



--------------------------------------------------------------------------------



 



               (d) by either Buyer or Seller if the Closing has not occurred
(other than through the failure of any party seeking to terminate this Agreement
to comply fully with its obligations under this Agreement) on or before
March 15, 2007, or such later date as the parties may agree upon.
          9.2 Effect of Termination. Each party’s right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 9.1, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 11.1 and 11.3 will survive; provided, however,
that if this Agreement is terminated by a party because of the Breach of the
Agreement by the other party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of the other party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.
     10. Indemnification; Remedies.
          10.1 Survival; Right to Indemnification Not Affected by Knowledge. All
representations, warranties, covenants, and obligations in this Agreement, the
Disclosure Letter, the supplements to the Disclosure Letter, the certificate
delivered pursuant to Section 2.4(a)(v), and any other certificate or document
delivered pursuant to this Agreement will survive the Closing. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.
          10.2 Indemnification and Payment of Damages By Seller. Seller will
indemnify and hold harmless Buyer, the Acquired Companies, and their respective
Representatives, stockholders, controlling persons, and affiliates
(collectively, the “Indemnified Persons”) for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys’ fees) or diminution of value, whether or not
involving a third-party claim (collectively, “Damages”), arising, directly or
indirectly, from or in connection with:
               (a) any Breach of any representation or warranty made by Seller
in this Agreement (without giving effect to any supplement to the Disclosure
Letter), the Disclosure Letter, the supplements to the Disclosure Letter, or any
other certificate or document delivered by Seller pursuant to this Agreement;
               (b) any Breach of any representation or warranty made by Seller
in this Agreement as if such representation or warranty were made on and as of
the Closing Date without giving effect to any supplement to the Disclosure
Letter, other than any such Breach that is disclosed in a supplement to the
Disclosure Letter and is expressly identified in the certificate delivered
pursuant to Section 2.4(a)(v) as having caused the condition specified in
Section 7.1 not to be satisfied;

41



--------------------------------------------------------------------------------



 



               (c) any Breach by either Seller of any covenant or obligation of
such Seller in this Agreement;
               (d) any product shipped or manufactured by, or any services
provided by, any Acquired Company prior to the Closing Date;
               (e) any matter disclosed in the Disclosure Letter; or
               (f) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with either Seller or any Acquired
Company (or any Person acting on their behalf) in connection with any of the
Contemplated Transactions.
          The remedies provided in this Section 10.2 will not be exclusive of or
limit any other remedies that may be available to Buyer or the other Indemnified
Persons.
          10.3 Indemnification And Payment Of Damages By Seller — Environmental
Matters. In addition to the provisions of Section 10.2, Seller, jointly and
severally, will indemnify and hold harmless Buyer, the Acquired Companies, and
the other Indemnified Persons for, and will pay to Buyer, the Acquired
Companies, and the other Indemnified Persons the amount of, any Damages
(including costs of cleanup, containment, or other remediation) arising,
directly or indirectly, from or in connection with:
               (a) any Environmental, Health, and Safety Liabilities arising out
of or relating to: (i) (A) the ownership, operation, or condition at any time on
or prior to the Closing Date of the Facilities or any other properties and
assets (whether real, personal, or mixed and whether tangible or intangible) in
which Seller or any Acquired Company has or had an interest, or (B) any
Hazardous Materials or other contaminants that were present on the Facilities or
such other properties and assets at any time on or prior to the Closing Date; or
(ii) (A) any Hazardous Materials or other contaminants, wherever located, that
were, or were allegedly, generated, transported, stored, treated, Released, or
otherwise handled by Seller or any Acquired Company or by any other Person for
whose conduct they are or may be held responsible at any time on or prior to the
Closing Date, or (B) any Hazardous Activities that were, or were allegedly,
conducted by Seller or any Acquired Company or by any other Person for whose
conduct they are or may be held responsible; or
               (b) any bodily injury (including illness, disability, and death,
and regardless of when any such bodily injury occurred, was incurred, or
manifested itself), personal injury, property damage (including trespass,
nuisance, wrongful eviction, and deprivation of the use of real property), or
other damage of or to any Person, including any employee or former employee of
Seller or any Acquired Company or any other Person for whose conduct they are or
may be held responsible, in any way arising from or allegedly arising from any
Hazardous Activity conducted or allegedly conducted with respect to the
Facilities or the operation of the Acquired Companies prior to the Closing Date,
or from Hazardous Material that was (i) present or suspected to be present on or
before the Closing Date on or at the Facilities (or present or suspected to be
present on any other property, if such Hazardous Material emanated or allegedly
emanated from any of the Facilities and was present or suspected to be present
on any of the

42



--------------------------------------------------------------------------------



 



Facilities on or prior to the Closing Date) or (ii) Released or allegedly
Released by Seller or any Acquired Company or any other Person for whose conduct
they are or may be held responsible, at any time on or prior to the Closing
Date.
          Buyer will be entitled to control any Cleanup, any related Proceeding,
and, except as provided in the following sentence, any other Proceeding with
respect to which indemnity may be sought under this Section 10.3. The procedure
described in Section 10.9 will apply to any claim solely for monetary damages
relating to a matter covered by this Section 10.3.
          10.4 Indemnification and Payment of Damages by Buyer. Buyer will
indemnify and hold harmless Seller, and will pay to Seller the amount of any
Damages arising, directly or indirectly, from or in connection with (a) any
Breach of any representation or warranty made by Buyer in this Agreement or in
any certificate delivered by Buyer pursuant to this Agreement, (b) any Breach by
Buyer of any covenant or obligation of Buyer in this Agreement, or (c) any claim
by any Person for brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding alleged to have been made by such
Person with Buyer (or any Person acting on its behalf) in connection with any of
the Contemplated Transactions.
          10.5 Time Limitations. If the Closing occurs, Seller will have no
liability (for indemnification or otherwise) with respect to any representation
or warranty, or covenant or obligation to be performed and complied with prior
to the Closing Date, other than those in Sections 3.1, 3.3, 3.11, 3.13, and
3.19, unless on or before December 31, 2009 Buyer notifies Seller of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by Buyer; a claim with respect to Section 3.3, 3.11, 3.13, or 3.19,
or a claim for indemnification or reimbursement not based upon any
representation or warranty or any covenant or obligation to be performed and
complied with prior to the Closing Date, may be made at any time.
          10.6 Limitations On Amount—Seller. Seller will have no liability (for
indemnification or otherwise) with respect to the matters described in clause
(a), clause (b) or, to the extent relating to any failure to perform or comply
prior to the Closing Date, clause (c) of Section 10.2 in an amount in excess of
$600,000. However, this Section 10.6 will not apply to any Breach of any of
Seller’s representations and warranties of which either Seller had Knowledge at
any time prior to the date on which such representation and warranty is made or
any intentional Breach by either Seller of any covenant or obligation, and
Seller will be jointly and severally liable for all Damages with respect to such
Breaches.
          10.7 Limitations on Amount—Buyer. Buyer will have no liability (for
indemnification or otherwise) with respect to the matters in excess of $600,000.
However, this Section 10.7 will not apply to any Breach of any of Buyer’s
representations and warranties of which Buyer had Knowledge at any time prior to
the date on which such representation and warranty is made or any intentional
Breach by Buyer of any covenant or obligation, and Buyer will be liable for all
Damages with respect to such Breaches.
          10.8 Escrow; Right Of Set-Off. Subject to Section 10 .6, upon notice
to Seller specifying in reasonable detail the basis for such set-off, Buyer may
set off any amount to which

43



--------------------------------------------------------------------------------



 



it may be entitled under this Section 10 against amounts otherwise payable.
Neither the exercise of nor the failure to exercise such right of set-off or to
give a notice of a Claim under the Escrow Agreement will constitute an election
of remedies or limit Buyer in any manner in the enforcement of any other
remedies that may be available to it.
          10.9 Procedure For Indemnification—Third Party Claims.
               (a) Promptly after receipt by an indemnified party under
Section 10.2, 10.4, or (to the extent provided in the last sentence of
Section 10.3) Section 10.3 of notice of the commencement of any Proceeding
against it, such indemnified party will, if a claim is to be made against an
indemnifying party under such Section, give notice to the indemnifying party of
the commencement of such claim, but the failure to notify the indemnifying party
will not relieve the indemnifying party of any liability that it may have to any
indemnified party, except to the extent that the indemnifying party demonstrates
that the defense of such action is prejudiced by the indemnifying party’s
failure to give such notice.
               (b) If any Proceeding referred to in Section 10.9(a) is brought
against an indemnified party and it gives notice to the indemnifying party of
the commencement of such Proceeding, the indemnifying party will, unless the
claim involves Taxes, be entitled to participate in such Proceeding and, to the
extent that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the indemnified party under this Section 10 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnified party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an indemnifying party of the
commencement of any Proceeding and the indemnifying party does not, within ten
days after the indemnified party’s notice is given, give notice to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the indemnified party.
               (c) Notwithstanding the foregoing, if an indemnified party
determines in good faith that there is a reasonable probability that a
Proceeding may adversely affect it or its

44



--------------------------------------------------------------------------------



 



affiliates other than as a result of monetary damages for which it would be
entitled to indemnification under this Agreement, the indemnified party may, by
notice to the indemnifying party, assume the exclusive right to defend,
compromise, or settle such Proceeding, but the indemnifying party will not be
bound by any determination of a Proceeding so defended or any compromise or
settlement effected without its consent (which may not be unreasonably
withheld).
               (d) Seller hereby consents to the non-exclusive jurisdiction of
any court in which a Proceeding is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agree that
process may be served on Seller with respect to such a claim anywhere in the
world.
          10.10 Procedure For Indemnification—Other Claims. A claim for
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought.
     11. General Provisions.
          11.1 Expenses. Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, and accountants. Seller will cause the
Acquired Companies not to incur any out-of-pocket expenses in connection with
this Agreement. In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by another party.
          11.2 Public Announcements. Any public announcement or similar
publicity with respect to this Agreement or the Contemplated Transactions will
be issued, if at all, at such time and in such manner as Buyer determines.
Unless consented to by Buyer in advance or required by Legal Requirements, prior
to the Closing Seller shall, and shall cause the Acquired Companies to, keep
this Agreement strictly confidential and may not make any disclosure of this
Agreement to any Person. Seller and Buyer will consult with each other
concerning the means by which the Acquired Companies’ employees, customers, and
suppliers and others having dealings with the Acquired Companies will be
informed of the Contemplated Transactions, and Buyer will have the right to be
present for any such communication.
          11.3 Confidentiality. Between the date of this Agreement and the
Closing Date, Buyer and Seller will maintain in confidence, and will cause the
directors, officers, employees, agents, and advisors of Buyer and the Acquired
Companies to maintain in confidence, any written information stamped
“confidential” when originally furnished by another party or an Acquired Company
in connection with this Agreement or the Contemplated Transactions, unless
(a) such information is already known to such party or to others not bound by a
duty of confidentiality or such information becomes publicly available through
no fault of such party, (b) such information is required to be disclosed or
reported by any Legal Requirements, (c) the use of such information is necessary
or appropriate in making any filing or

45



--------------------------------------------------------------------------------



 



obtaining any consent or approval required for the consummation of the
Contemplated Transactions, or (d) the furnishing or use of such information is
required by or necessary or appropriate in connection with legal proceedings.
          If the Contemplated Transactions are not consummated, each party will
return or destroy as much of such written information as the other party may
reasonably request. Whether or not the Closing takes place, Seller waives, and
will upon Buyer’s request cause the Acquired Companies to waive, any cause of
action, right, or claim arising out of the access of Buyer or its
representatives to any trade secrets or other confidential information of the
Acquired Companies except for the intentional competitive misuse by Buyer of
such trade secrets or confidential information.
          11.4 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):

     
Seller:
  Greg Hayden
 
  169 Western Highway, West
 
  Nayck, NY 10994
 
  Facsimile No.: (845) 353-2600
 
    with a copy to:
 
  Hendrick, Phillips, Salzman & Flatt, P.C.
 
  230 Peachtree Street, N.W., Suite 2500
 
  Atlanta, Georgia 30303
 
  Attention: Scott D. Calhoun
 
  Facsimile No.: (404) 522-9545
 
   
Buyer:
   
 
  Aduddell Industries, Inc.
 
  1601 N W Expressway Ste 1500
 
  Oklahoma City OK 73118
 
  Attention: Reggie Cook
 
  Facsimile No.: 405-840-2863
 
    with a copy to:
 
  McAfee & Taft
 
  Two Leadership Square 10th Floor
 
  211 North Robinson
 
  Oklahoma City OK 73102
 
  Attention: David Ketelsleger
 
  Facsimile No.: 405-235-0439

46



--------------------------------------------------------------------------------



 



          11.5 Jurisdiction; Service Of Process. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the parties in the courts of the State
of Oklahoma, County of Oklahoma, or, if it has or can acquire jurisdiction, in
the United States District Court for the Western District of Oklahoma, and each
of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world.
          11.6 Further Assurances. The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
          11.7 Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
          11.8 Entire Agreement And Modification. This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.
          11.9 Disclosure Letter.
               (a) The disclosures in the Disclosure Letter, and those in any
Supplement thereto, must relate only to the representations and warranties in
the Section of the Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement.
               (b) In the event of any inconsistency between the statements in
the body of this Agreement and those in the Disclosure Letter (other than an
exception expressly set forth

47



--------------------------------------------------------------------------------



 



as such in the Disclosure Letter with respect to a specifically identified
representation or warranty), the statements in the body of this Agreement will
control.
          11.10 Assignments, Successors, And No Third-Party Rights. Neither
party may assign any of its rights under this Agreement without the prior
consent of the other parties, which will not be unreasonably withheld, except
that Buyer may assign any of its rights under this Agreement to any Subsidiary
of Buyer. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.
          11.11 Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
          11.12 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
          11.13 Time Of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
          11.14 Governing Law. This Agreement will be governed by the laws of
the State of Oklahoma without regard to conflicts of laws principles.
          11.15 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

48



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.

          Buyer:   Aduddell Industries, Inc.
 
       
 
  By    
 
       
 
       
 
       
 
       
Seller:
                  Name

49